NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0400-19
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHAD BOYD,
a/k/a CHAD R. BOYD,

     Defendant-Appellant.
________________________

                   Submitted April 19, 2021 – Decided June 14, 2021

                   Before Judges Rothstadt and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 18-01-0033.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Lillian Kayed, Assistant Prosecutor, on the
                   brief).


PER CURIAM
      Defendant Chad Boyd appeals from an August 27, 2019 order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing. For the

reasons that follow, we affirm.

      In April 2018, defendant pled guilty to possession of a controlled

dangerous substance, cocaine, with intent to distribute within 1,000 feet of a

school, N.J.S.A. 2C:35-7(a); and certain persons not to possess a weapon,

N.J.S.A. 2C:39-7(b)(1). The sentencing judge imposed an aggregate sentence

of ten years with a five-year period of parole ineligibility. Defendant did not

file a direct appeal from his conviction or sentence. 1

      Defendant filed a PCR petition on September 25, 2018. In the petition,

defendant asserted claims of ineffective assistance of counsel (IAC) based on

allegations that his attorneys failed to investigate and raise deficiencies in a

search warrant affidavit and in the execution of the search warrant.

      Later, defendant also filed, through PCR counsel, a brief in support of his

petition. In the brief, he argued that his claims were not barred by Rule 3:22,

that plea counsel was ineffective, and that defendant was entitled to an

evidentiary hearing. He also directly filed a supplemental brief reiterating he



1
 Defendant filed a motion to withdraw his plea and subsequently withdrew that
motion.

                                         2                                 A-0400-19
was denied the effective assistance of counsel.         In addition to the briefs,

defendant filed his certification, a certification from his brother, and an affidavit

from his co-defendant, Lester Williams.

      In his certification, as to his plea counsel, defendant stated that even

though he asked for discovery from plea counsel, he received it two weeks after

he entered his guilty plea. He added that he wanted to take his case to trial, but

his attorney told him there was "no way" he could win at trial and that if he went,

he would be sentenced to "twice" as long as he would be if he took the plea.

Defendant stated that when he discussed his case with his attorney, "he told me

that he could get the weapons charge dismissed but that I would lose on the

possession and distribution charge. He scared me into taking the guilty plea."

He stated that he felt like he had no choice but to take the plea.

      Further, defendant certified that his plea counsel failed to obtain a video

without audio of another co-defendant Patricia Wilson arguing with police and

that he asked his plea counsel to obtain a surveillance log from the police, but

"[his] attorney made a joke out of it." He also stated that if he had received the

discovery in a timely manner, he "would have been able to make the decision

that [he] originally wanted to and taken the case to trial."




                                         3                                    A-0400-19
      As to his sentencing counsel, he explained that he tried to withdraw his

guilty plea, but his new counsel told him that if he "took the plea back . . . the

prosecutor could give [him] consecutive sentences."         He also alleged that

counsel told him that if he entered the guilty plea, he could not appeal his case.

Defendant additionally certified that counsel did not provide him with a public

defender form "to state whether or not [he] did want to appeal" and that he

"would have said yes."

      Defendant's brother Avery Shinholster's certification stated that he was

present in meetings with defendant and defendant's plea counsel before

defendant entered his guilty plea. He explained that plea counsel "said that he

could get the weapons charge dropped, but that it wouldn't make any difference

to the time [defendant] would get." It was "obvious" to Shinholster that "the

attorney was pressuring [defendant] to take the guilty plea and not go to trial

like he had wanted to do." He also certified that counsel told defendant that trial

would "blow up in his face" and the prosecution "wanted [defendant] to go to

trial because they 'had him.'" After defendant entered the guilty plea, defendant

told Shinholster that his attorney did not give him discovery and "never told him

about Graves Act penalties."




                                        4                                    A-0400-19
      In Williams's affidavit, he stated that he was falsely accused of buying a

controlled dangerous substance from defendant. He also stated that he and

defendant had a conversation about their family before Williams left defendant

and "smoked a cigarette in the middle of Martin Luther King Dr. while [his]

wife and grandson's mother talked." He then drove home with his wife, was

pulled over in front of a school, and was placed under arrest.

      The PCR judge, John A. Young, Jr., who also presided at defendant's plea

and sentencing hearings, held oral argument on defendant's petition. On August

27, 2019, the judge entered the order now under appeal denying defendant's

petition. In a written decision, the judge explained that at the plea hearing,

defendant confirmed he went through the plea forms with his counsel, that he

did not have any questions regarding the plea forms, and that he was satisfied

with his attorney's advice and representation.

      After setting forth the standard for PCR, the judge also explained that

defendant asserted three IAC claims: (1) plea counsel failed to review discovery

with him until after he pled guilty; (2) plea counsel coerced defendant into the

plea; and (3) his newly appointed counsel failed to advise him of his right to

appeal. First, the judge found that defendant "fail[ed] to demonstrate how timely

receipt of the discovery would have changed his decision to plead." Defendant


                                       5                                   A-0400-19
did not "identify any specific or particular discovery material that, had he

received it prior to his plea, would have persuaded him to take his case to trial."

Therefore, relying on State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.

1999), the judge concluded that defendant's claim amounted to a "bald

assertion."

      The judge also found that defendant's discovery-based claims were belied

by the record. He noted that at the plea hearing, defendant stated under oath that

he was "satisfied with plea counsel's performance and representation," and that

although he had filed a motion to withdraw his plea, he ultimately withdrew that

motion. Based on these factors, the judge determined that "the discovery in

[defendant's] case did not affect his decision to plead."

      As to defendant's coercion argument, the judge found that the record

"demonstrate[d] that [he] knowingly, voluntarily, and intelligently entered a

guilty plea" to both charges. He noted that defendant stated under oath that he

possessed cocaine with the intent to distribute it, that he lived within 1,000 feet

of a school, and that he unlawfully possessed a handgun. At his plea hearing,

defendant also confirmed that the "decision to plead was his," and that no one

had forced him into the plea. The judge concluded that the record demonstrated

defendant was not coerced into taking the plea.


                                        6                                    A-0400-19
      Finally, as to his right to appeal, the judge also found defendant's claim to

be meritless because the record demonstrated defendant and his sentencing

counsel reviewed and filled out a "Notice of Appeal Rights and Time to File a

Petition for Post-Conviction Relief form," which they also signed. Moreover,

at sentencing, Judge Young also informed defendant of his right to appeal. The

judge concluded defendant had not established a prima facie claim of IAC and

therefore an evidentiary hearing was not warranted. This appeal followed.

      On appeal, defendant argues the following:

            POINT I

            [DEFENDANT]    IS   ENTITLED     TO   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS ATTORNEY RENDERED [IAC] BY FAILING
            TO COMMUNICATE, VISIT, REVIEW DISCOVERY
            WITH HIM, OR PURSUE DEFENSES, THEREBY
            FORCING HIM INTO A GUILTY PLEA, AND ALSO
            BY TELLING HIM HE COULD NOT APPEAL HIS
            CASE.

      We are not persuaded by these contentions.

      Where a PCR judge does not conduct an evidentiary hearing, we "conduct

a de novo review of both the factual findings and legal conclusions of the PCR

court." State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016) (quoting State

v. Harris, 181 N.J. 391, 421 (2004)).




                                        7                                    A-0400-19
      To establish a prima facie claim of IAC, a defendant must satisfy the two-

pronged test enumerated in Strickland v. Washington, 466 U.S. 668, 694 (1984),

as adopted by our Court in State v. Fritz, 105 N.J. 42, 58 (1987). To meet the

first Strickland/Fritz prong, a defendant must establish that his counsel "made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment."            Strickland, 466 U.S. at 687.       The

defendant must rebut the "strong presumption that counsel's conduct [fell]

within the wide range of reasonable professional assistance." Id. at 689. Thus,

this court must consider whether counsel's performance fell below an objective

standard of reasonableness. Id. at 688.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58.


                                          8                                    A-0400-19
      Both the United States Supreme Court and the New Jersey Supreme Court

have extended the Strickland/Fritz test to challenges of guilty pleas based on

IAC. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012); Missouri v. Frye, 566 U.S.

134, 140 (2012); State v. DiFrisco, 137 N.J. 434, 456-57 (1994). A defendant

must demonstrate with "reasonable probability" that the result would have been

different had he received proper advice from his attorney. Lafler, 566 U.S. at

163 (quoting Strickland, 466 U.S. at 694). Moreover, a defendant must also

"convince the court that a decision to reject the plea bargain" and "insist on

going to trial" "would have been rational under the circumstances." State v.

Maldon, 422 N.J. Super. 475, 486 (App. Div. 2011) (quoting Padilla v.

Kentucky, 559 U.S. 356, 372 (2010)).

      A defendant is only entitled to an evidentiary hearing when he "has

presented a prima facie [claim] in support of [PCR]," State v. Marshall, 148 N.J.

89, 158 (1997) (quoting State v. Preciose, 129 N.J. 451, 463 (1992)), meaning

that a defendant must demonstrate "a reasonable likelihood that his . . . claim

will ultimately succeed on the merits." Ibid. A defendant must "do more than

make bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim entitling him to an evidentiary hearing. Cummings,

321 N.J. Super. at 170. A defendant bears the burden of establishing a prima


                                       9                                   A-0400-19
facie claim.   State v. Gaitan, 209 N.J. 339, 350 (2012).       In reviewing a

defendant's contentions, we "view the facts in the light most favorable to a

defendant to determine whether a defendant has established a prima facie claim."

Preciose, 129 N.J. at 463-64.

      We conclude from our review of the record that defendant failed to make

a prima facie showing of IAC within the Strickland/Fritz test, substantially for

the reasons stated by Judge Young in his thorough written decision.

Accordingly, the judge also correctly concluded that an evidentiary hearing was

not warranted. See Preciose, 129 N.J. at 462-63.

      Affirmed.




                                      10                                  A-0400-19